RHEA PINCUS GROSSMAN, Circuit Judge.
Final order: This cause came on for hearing on defendants’ motion to dismiss. The court, after hearing argument of counsel for the respective parties and after reviewing the memoranda submitted by counsel, is of the opinion that this court is without jurisdiction of the subject matter of this lawsuit inasmuch as the taxpayer, prior to filing this lawsuit, availed himself of the arbitration remedy provided under §194.033, Florida Statutes, and inasmuch as the suit was not timely filed pursuant to §194.151, Florida Statutes.
It is therefore ordered and adjudged that the complaint filed in this cause be, and the same hereby is dismissed with prejudice.